    Case: 1:18-cv-07364 Document #: 20 Filed: 12/28/18 Page 1 of 10 PageID #:112




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARIO PEREA, on behalf of plaintiff and a          )
class,                                             ) Case No.: 1:18 cv 7364
                                                   )
                       Plaintiff,                  ) Judge: Hon. Edmond E. Chang
                                                   )
                                                   )
               v.                                  )
                                                   )
CODILIS & ASSOCIATES, P.C.;                        )
NATIONSTAR MORTGAGE, LLC,                          )
                                                   )
                               Defendants.         )

 DEFENDANT CODILIS & ASSOCIATES, P.C.’S MEMORANDUM IN SUPPORT OF
  ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT UNDER FED. R. CIV. P.
                              12(b)(6)

       Defendant Codilis & Associates, P.C., by its attorneys David M. Schultz and Louis J.

Manetti Jr., in support of its Motion to Dismiss, states as follows:

                                    PRELIMINARY STATEMENT

        Mortgage loan borrowers have the right to reinstate a loan after it has been accelerated

due to a default; that is, after the total amount under the mortgage instrument has been declared

due, borrowers still have the ability to reinstate the loan by paying the amount required to bring

their mortgage loan current, which includes payment of all late charges. This is contractually

reflected in the vast majority of mortgages (and is a term in the mortgage here) and it is a

statutory right granted by the Illinois Mortgage Foreclosure Law.

       Plaintiff Mario Perea’s complaint in this case is based on a single fact—that prior to

filing a mortgage foreclosure lawsuit, Codilis & Associates, P.C. sent him a letter pursuant to the

Fair Debt Collection Practices Act and the Seventh Circuit's safe harbor language in Miller v.




                                                                                   302975180v1 1015009
    Case: 1:18-cv-07364 Document #: 20 Filed: 12/28/18 Page 2 of 10 PageID #:113




McCalla, stating the amount due and that because of, among other things, late charges, the

amount due on the day Perea paid may be greater.

       Perea claims that this sentence violated the FDCPA because lenders “cannot legally

impose” late charges after a loan is accelerated, and so the letter falsely claimed that, because of

late charges, the amount due could increase.

       Perea’s Complaint fails to state a plausible claim. First, the language at issue in this case

is safe harbor language that the Seventh Circuit crafted in Miller v. McCalla, and both that case

and this one dealt with pre-foreclosure letters sent pursuant to the FDCPA, after acceleration.

Perea’s legal theory rests on the implausible claim that the language that the Seventh Circuit

offered in Miller would have itself violated the FDCPA in that case. Second, the reinstatement

rights present in this case allow for the lender to impose late charges post-acceleration—and

recent case law holds that similar language about “late charges” does not violate the FDCPA.

Finally, the cases that Perea relies on in the complaint are distinguishable and do not support the

conclusion that referencing late charges was impermissible. Thus, the complaint should be

dismissed, with prejudice.

                                               FACTS

       Around November 6, 2017, Plaintiff Mario Perea’s mortgage loan had fallen into default,

and defendant Codilis & Associates, a law firm, received a referral to initiate foreclosure

proceedings. On November 6, 2017, Codilis & Associates sent a notice pursuant to the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692g. The letter identified the amount of the debt and

informed Perea that “[b]ecause of interest, late charges, and other charges that may vary from

day to day, the amount due on the day you pay may be greater.” (Dkt. No. 1-1 at 49.)

       On November 14, 2017, Codilis & Associates filed a mortgage foreclosure lawsuit on

behalf of the bank. (Dkt. No. 1-1 at 2-6.)

                                                 2
                                                                                    302975180v1 1015009
    Case: 1:18-cv-07364 Document #: 20 Filed: 12/28/18 Page 3 of 10 PageID #:114




        In connection with his loan, Perea had signed a mortgage that governed, among other

things, his ability to reinstate the loan after a default and acceleration. The mortgage stated that

Perea could reinstate if he paid “Lender all sums which then would be due under this Security

Instrument and the Note as if no acceleration had occurred;” cured any other default; and paid all

expenses incurred in enforcing the mortgage. (Dkt. No 1-1 at 18.) Also, during all relevant times

the section of the Illinois Mortgage Foreclosure Law about reinstatement was in effect. See 735

ILCS 5/15-1602. The statute specifies that in any mortgage foreclosure action, the borrower has

the right to reinstate the mortgage “by curing all defaults then existing, other than payment of

such portion of the principal which would not have been due had no acceleration occurred, and

by paying all costs and expenses required by the mortgage to be paid in the event of such

defaults[.]” Id.

        On November 5, 2018, Perea filed this lawsuit. (Dkt. No. 1.) Perea claims that the letter

violated the FDCPA because it referenced “late charges.” (Id. ¶ 33.) According to Perea, there

cannot be any late charges after a loan is accelerated, and referencing late charges in the letter

was misleading, and sought to collect an amount not authorized by agreement or by statute. (Id.)

                                          ARGUMENT

        Perea’s complaint fails to state a plausible claim. There are no false or misleading

statements in the letter because late charges were possible because Perea had the right to

reinstate. To survive a motion to dismiss under Rule 12(b)(6), a complaint must state a claim to

relief that is plausible on its face. Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir.

2014) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court is not obligated

to accept as true conclusory statements of law or unsupported conclusions of fact. McLeod v.

Arrow Marine Transp., Inc. 258 F.3d 608, 614 (7th Cir. 2001). A plaintiff “fails to state a claim

and dismissal is appropriate as a matter of law when it is ‘apparent from a reading of the letter

                                                 3
                                                                                    302975180v1 1015009
    Case: 1:18-cv-07364 Document #: 20 Filed: 12/28/18 Page 4 of 10 PageID #:115




that not even a significant fraction of the population would be misled by it.’” Zemeckis v. Global

Credit & Collection Corp., 679 F.3d 632, 636 (7th Cir. 2012) (quoting Taylor v. Cavalry Inv.,

LLC, 365 F.3d 572, 574 (7th Cir. 2004)); see also Owens v. LVNV Funding, LLC, 832 F.3d 726,

737 (7th Cir. 2016) (affirming the 12(b)(6) dismissal of the plaintiff’s FDCPA claims because

the communications were not deceptive or misleading).

        1.      The facts in Miller v. McCalla support the conclusion that late charges are
                permissible in a post-acceleration dunning letter from a foreclosure law firm.

        The Miller v. McCalla case supports the conclusion that the safe harbor language about

“late charges” was not false or misleading because the same circumstances were present in that

case. In Miller, the borrower had the right to reinstate the mortgage loan because the mortgage

stated that the borrower had the right to reinstate the loan by paying “all sums which then would

be due under this Security Instrument and the Note as if no acceleration had occurred”, by curing

any other breached covenants, and by paying expenses incurred, such as attorneys’ fees. (Ex. A

at 4.)1 The law firm in that case sent the borrower a dunning letter, but the letter only specified

the principal amount due. Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, LLC,

214 F.3d 872, 875 (7th Cir. 2000). The Court held that the letter violated the FDCPA because it

did not list the debt, but only a portion of it. Id. It was in this case that the Seventh Circuit crafted

the safe harbor language about interest and late charges. Id. at 876. That is, the Seventh Circuit

thought that appropriate language for the debt “in cases like this”—an FDCPA letter from

foreclosure counsel regarding an accelerated mortgage—was the safe harbor language that

“[b]ecause of interest, late charges, and other charges that may vary from day to day, the amount


1
  This Court can take judicial notice of public documents without converting a Rule 12(b)(6)
motion into a motion for summary judgment. Henson v. CSC Credit Servs., 29 F.3d 280, 284
(7th Cir. 1994) (taking judicial notice of public court documents); see also Dasilva v.
CitiMortgage, Inc., No. 12 C 13, 2012 U.S. Dist. LEXIS 150505, at *10 n.4 (N.D. Ill. Oct. 19,
2012) (taking judicial notice of a mortgage).

                                                   4
                                                                                        302975180v1 1015009
    Case: 1:18-cv-07364 Document #: 20 Filed: 12/28/18 Page 5 of 10 PageID #:116




due on the day you pay may be greater.” Id. at 876. There is no substantial difference between

the conditions in Miller and the conditions present in this case when Codilis sent the letter.

Under Perea’s theory, the language crafted by the Miller Court for the situation presented in

Miller would have itself violated the FDCPA in that case because the loan was accelerated. But

surely the Seventh Circuit knew that when it offered the proposed language.

       The circumstances between Miller and this case are the same. The borrowers’

reinstatement rights are reflected in the mortgages in Miller and in this case—and the language is

remarkably similar. Paragraph 18 in the Miller mortgage, which details the borrower’s

reinstatement rights, is substantively the same as paragraph 19 of the mortgage in this case,

which articulates the same rights. (See Ex. A. at 4; Dkt. 1-1 at 18.) At several points the language

used is verbatim, including the term that reinstatement requires paying the lender “all sums

which then would be due under this Security Instrument and the Note as if no acceleration had

occurred[.]” Again, faced with identical circumstances (an FDCPA letter from foreclosure

counsel about an accelerated mortgage) and nearly-identical mortgage language about

reinstatement, the Seventh Circuit offered the exact language that was used in this case. It would

not have crafted general safe harbor language that would have constituted an FDCPA violation in

its own case.

       The substantively similar language between both mortgages aside, even if a borrower

exercised the statutory right to reinstate recognized under the Illinois Mortgage Foreclosure Law,

curing the default and placing the loan in a fully-reinstated spot going forward would involve

paying all late charges for the period that no payments were made. In other words, Perea had the

right to reinstate, and the amount of late charges necessary to reinstate would correspondingly

increase each month Perea remained in default.



                                                 5
                                                                                    302975180v1 1015009
    Case: 1:18-cv-07364 Document #: 20 Filed: 12/28/18 Page 6 of 10 PageID #:117




        At bottom, Miller directly applies to these facts and should control.

        2.         The reinstatement rights present in this case allow for the assessment of late
                   charges, even post-acceleration.

        The letter in this case is not false, deceptive, or misleading because late charges were

possible—even post acceleration—because Perea had the right to reinstate the loan. Even after

defaulting on a mortgage loan, a borrower has certain rights, including the right to reinstate. For

any obligation secured by a mortgage that has become due through acceleration, a mortgagor

may reinstate the mortgage by “curing all defaults then existing, other than payment of such

portion of the principal which would not have been due had no acceleration occurred, and by

paying all costs and expenses required by the mortgage to be paid in the event of such defaults . .

. .” 735 ILCS 5/15-1602 (emphasis added); see also Federal Nat’l Mortg. Ass’n v. Bryant, 62 Ill.

App. 3d 25, 28 (5th Dist. 1978) (stating that “a defaulting mortgagor has the right to cure a

default in payment by tendering the principal then due, excluding acceleration, plus costs,

expenses, and reasonable attorney fees[.]”).

        Courts have recently held that referencing late charges for a defaulted and accelerated

mortgage loan does not violate the FDCPA. In Facey v. Carrington Mortgage Services, LLC, the

mortgage servicer declared the mortgage to be in default, accelerated the debt, and filed a

foreclosure. No. 18 cv 61468, 2018 U.S. Dist. LEXIS 209619, at *1-2 (S.D. Fla. Dec. 11, 2018).

It then sent the borrower’s counsel monthly letters reporting that it was entitled to recover late

fees. Id. at *2.

        The borrower sued under the FDCPA, and claimed that the statements about late fees

falsely represented the character of the debt under section 1692e and sought to collect fees that

were not expressly authorized by agreement or statute under section 1692f. Id. The borrower

argued that the servicer was not entitled to recover late fees after it accelerated the loan. Id. at *3.


                                                   6
                                                                                       302975180v1 1015009
    Case: 1:18-cv-07364 Document #: 20 Filed: 12/28/18 Page 7 of 10 PageID #:118




       The servicer moved to dismiss, and argued that the statement was not false because the

mortgage entitled the servicer to assess post-acceleration late fees. Id. at *4. Specifically,

Defendant argued that at the time the statements were sent, “Plaintiff had a right to reinstate the

loan and thus the late fees were warranted.” Id. at *6.

       The court, in considering the argument, found it significant that “Plaintiff bases the entire

claim on an allegation that Defendant was not entitled to assess post-acceleration fees, an

argument that the Court rejects below.” Id. at *5.

       The court held that late charges could, in fact, but assessed after acceleration because of

the language in the mortgage about reinstatement. The court reasoned that the mortgage in its

case instructed that to reinstate, the borrower needed to pay the lender “all sums which then

would be due under [the Mortgage] and the Note as if no acceleration occurred.” Id. at *8. The

court explained that prior cases interpreted this language as “giving a noteholder the legal right

to treat the note as if it had not been accelerated for purposes of reinstatement.” Id. at *8-9

(internal quotes omitted) (citing Patel v. Seterus, Inc., No. 6:14 cv 1585, 2015 U.S. Dist. LEXIS

190095, at *11-12 (M. Dist. Fla. June 19, 2015)). The court concluded that “the terms of the

Mortgage authorized the collection of post-acceleration late fees for overdue payments, including

after acceleration.” Id. at *9. Thus, the complaint failed to state a cause of action and was

dismissed with prejudice. Id.

       The same is true here. Perea’s note specifies that a late charge will be incurred if he does

not make a payment within 15 days of each due date. (Dkt. No. 1-1 at 32.) And Perea’s mortgage

gives him the right to reinstate after acceleration by paying “all sums which then would be due

under this Security Instrument and the Note as if no acceleration had occurred[.]” Id. at 18. The

mortgage language is the same as the language in Facey. Because of the applicable reinstatement



                                                 7
                                                                                    302975180v1 1015009
    Case: 1:18-cv-07364 Document #: 20 Filed: 12/28/18 Page 8 of 10 PageID #:119




rights—both contractually under the mortgage and statutorily under the IMFL—the lender had

the right to late charges, even post-acceleration. Thus, the letter was not false or misleading.

       3.      The cases Perea cites in his complaint are not applicable.

       The cases Perea cites in the complaint are not applicable and demonstrate that he has

failed to state a plausible claim. For example, he relies on Rizzo v. Pierce and Associates to argue

that lenders cannot legally impose late charges after acceleration if the plaintiff does not reinstate

the loan. (Dkt. No. 1 ¶ 31.) But in Rizzo the court held, uncontroversially, that the lender was

permitted to charge post-acceleration late charges when the borrowers reinstated their mortgage

loan. 351 F.3d 791, 794 (7th Cir. 2003). Further, Perea overstates the Court’s holding: it did not

hold that lenders “cannot legally impose late charges” after acceleration; it stated in dicta that it

“may be the case” that there is an absence of an obligation to make monthly payments post-

acceleration. Id. It did not discuss the proper language of dunning letters when a borrower has

the right to reinstate, and did not discuss whether such language was misleading. Id.; see also

Facey, 2018 U.S. Dist. LEXIS 209619 at *7 (noting that a Florida state appellate case on a

similar issue was “of limited value in this case”).

       Similarly, the Rodriguez case is inapplicable. In Rodriguez, the plaintiff claimed that two

documents submitted in a mortgage foreclosure case regarding amounts due were inconsistent.

Rodriguez v. Codilis & Assocs., P.C., No. 17 cv 3656, 2018 U.S. Dist. LEXIS 54898, at *3-4

(N.D. Ill. Mar. 30, 2018). The case did not deal with the Miller safe harbor language at all.

       The Boucher case is also distinguishable. Perea cites Boucher to argue that Codilis could

not rely on the Miller safe harbor language. (Dkt. No. 1 ¶ 36.) But Boucher did not deal with

mortgage debt—it dealt with medical debt on which interest was accruing. Boucher v. Fin. Sys.

of Green Bay, 880 F.3d 362, 365 (7th Cir. 2018). The letter in that case contained the Miller safe

harbor language, id., but the defendant admitted that it could not impose “late charges and other

                                                  8
                                                                                     302975180v1 1015009
    Case: 1:18-cv-07364 Document #: 20 Filed: 12/28/18 Page 9 of 10 PageID #:120




charges” for that debt under Wisconsin law, id. at 367. The Seventh Circuit held that the

statement about late charges was misleading because it implied a possible outcome “that cannot

legally come to pass.” Id. That’s not the case here, where a mortgage debtor would be liable for

late charges to reinstate the loan.

        And because the letter accurately referenced late charges, for the same reasons stated

above Codilis was not trying to collect amounts unauthorized by agreement or statute, and so did

not violate section 1692f.

        The letter in this case accurately described a situation where late charges were still

possible, depending on how Perea chose to act. Thus, the letter did not violate the FDCPA, and

the complaint should be dismissed with prejudice.

        WHEREFORE, Defendant, Codilis & Associates, P.C., prays that this Honorable Court

grant its Motion to Dismiss Plaintiff’s Complaint and/or enter any other relief to the Defendant

that is equitable and just.

                                                   Respectfully submitted,

                                                   HINSHAW & CULBERTSON LLP


                                                   /s/ Louis J. Manetti, Jr.
                                                   Louis J. Manetti, Jr.


David M. Schultz
Louis J. Manetti, Jr.
Hinshaw & Culbertson LLP
151 North Franklin St., Suite 2500
Chicago, IL 60601-1081
Telephone: 312-704-3000
Facsimile: 312-704-3001
dschultz@hinshawlaw.com
lmanetti@hinshawlaw.com




                                               9
                                                                                302975180v1 1015009
   Case: 1:18-cv-07364 Document #: 20 Filed: 12/28/18 Page 10 of 10 PageID #:121




                              CERTIFICATE OF SERVICE

        I certify that on December 28, 2018, that I caused to be filed a copy of Defendant’s
Memorandum in Support of its Motion to Dismiss which will be sent to all Counsel of Record
via the Court's electronic filing system.

                                               HINSHAW & CULBERTSON LLP

                                         By: s/ Louis J. Manetti, Jr.
                                             Louis J. Manetti, Jr.




                                            10
                                                                             302975180v1 1015009
